Citation Nr: 1509983	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  08-39 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee disability.
 
2.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1998 to March 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2010, the Veteran withdrew his request for a hearing before a Veterans' Law Judge.  The Board finds, therefore, that adjudication of the appeal may go forward without scheduling a hearing.  See 38 C.F.R. § 20.704(e) (2014).

In March 2012, the Board denied ratings in excess of 10 percent for knee disabilities of the left and right knees and denied service connection for a low back disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a May 2013 Joint Motion for Remand (JMR), the Court vacated the Board's March 2012 decision with regard to the Board's denial of increased ratings and remanded the claim for action consistent with the terms of the JMR.  The Court dismissed the appeal as to the issue of service connection for a low back disorder.  In March 2014, the Board denied ratings in excess of 10 percent for knee disabilities of the left and right knees and granted a 10 percent rating from January 2011, for left knee symptomatic removal of semilunar cartilage.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a October 2014 JMR, the Court vacated the Board's March 2014 decision with regard to the Board's denial of increased ratings and remanded the claim for action consistent with the terms of the JMR.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claims for increased ratings for service connection for left and right knee disabilities, the Board notes that according to an October 2014, Joint Motion for Partial Remand, the Board erred when it failed to provide adequate reasons or bases for its denial of appellant's claims, and failed to acknowledge or address the appellant's arguments or submissions.  

During the pendency of this appeal, the Veteran reported pain, swelling, locking, popping, and buckling of his knees.  In January 2014, the Veteran through his representative, submitted statements in support of his claim for increased ratings and asserted that Diagnostic Code 5260 does not contemplate his symptoms of instability, popping, locking, snapping, and pain and that other Diagnostic Codes should also apply.  A statement from the Veteran's employer indicated he witnessed the Veteran's knees give out on multiple occasions, and a statement from the Veteran's wife who reported swelling in both knees, instability, and popping and locking.  The Veteran also submitted a statement indicating that instability was a major issue, despite the fact that he wears VA issued knee braces consistently.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a (2014).

Diagnostic Code 5258 provides ratings for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joints.  

The Veteran is claiming a worsening of his knee symptoms since the last VA examination dated November 2010.  Specifically, the Veteran has reported he has instability, his knees popping out, locking, pain, and effusion.  The Board notes that while the November 2010 VA examiner did not find the Veteran had instability, the Veteran has consistently asserted that he has instability in both knees and has fallen on occasion as a result.  Additionally, the Joint Motion for Partial Remand states that the Board must provide a statement of reasons or bases that is adequate to enable the Veteran to understand its decision, and that takes into account the credibility and probative value of the evidence.  In order for the Board to comply with this requirement, the Board finds that a remand is necessary to determine the current severity of the Veteran's knee disabilities, and to obtain an opinion regarding the Veteran's symptoms of instability, his knees popping out, locking, pain, and effusion in relation to the diagnostic codes provided in 38 C.F.R. § 4.71a (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to identify the nature and extent of all current functional impairment associated with the service-connected right and left knee disabilities.  

The examiner should specifically state whether there is instability or subluxation on objective examination, and describe the Veteran's report of such symptoms, if any, including the frequency and severity (severe, moderate, slight).  See 38 C.F.R. § 4.71a, DC 5257.

The examiner should address whether there is objective evidence of frequent episodes of "locking," pain, and effusion into the joint, and if so whether they are separate and distinct symptoms, or symptoms related to those that would be associated with the removal of semilunar cartilage for which the Veteran is already separately rated.

The examiner is advised that the Veteran is competent to report his symptoms and history of instability, popping out, "locking," pain, and effusion, and that such reports must be specifically acknowledged and considered in formulating any opinions.  

The examiner should explain the rationale for all opinions given.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why the opinion cannot be provided and identify information that might assist to provide a basis for a non-speculative opinion.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the instruction above, the claim should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




